Per Curiam. The defendants below, Jacob Doppelt, Mrs. Jacob Doppelt and the Foreman Bros. Banking Company, prayed and were allowed an appeal from a decree of the Circuit Court of Cook county on the filing of a bond in the penal sum of two hundred dollars. The defendant Jacob Doppelt filed a bond, the other defendants not joining therein, and alone comes here on appeal to this the October term of the court. The appellees move to dismiss the appeal. In The First Congregational Church of Harvard v. Page, 255 Ill. 267, the court holds that where the appeal is joint, all joining therein must sign the appeal bond or on motion the appeal will be dismissed. This authority is controlling. The appeal in the case at bar was joint, and the bond being signed by only one of the appellants, the appeal is dismissed. Appeal dismissed. ■